DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE102005041180 to Schnell in view of US Patent No. 7,971,514 to Alalu and in further view of US Patent No. 4,240,312 to Ward.
In re claim 1, Schnell teaches an apparatus for providing a nonlinear line of weakness on a web material, the apparatus comprising: 
a base (12) 
a support (11) operatively engaged with the base; 
and a driving means (19) associated with the support (11) and the base to reciprocally shift the one of the support or the base for a distance, D, in an axial shifting direction.
	Schnell teaches an apparatus, but does not teach the apparatus comprising at least one counter component having a length, Lcc, wherein the counter component comprises a nonlinear repeat length; a blade having a length, LB, and being disposed on the support so as to cooperate in interacting relationship with the counter component, wherein the blade has a plurality of teeth, wherein a web is capable of being perforated as the web passes between the base and the support and the blade cooperates with the counter component.
	Alalu teaches a perforating device having a base (13) with a counter component (13b) having a non-linear shape in cooperation with a blade (14b) having a length and a plurality of teeth. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the base and support arrangement of Schnell with a nonlinear counter component and blade arrangement as taught by Alalu to provide an infinitesimal small space between rolls to establish a very close to contact in a single point of interaction during cutting (Col. 5, lines 47-62). The reduction in the number of interaction points between the blades provides clean web severing.

Regarding claim 1, Schnell teaches a driving means associated with the support, which permits axially shifting of the support and that the drive is self-locking. Schnell teaches the drive is linear, but also teaches various other drives can been used for axial displacement of the support (11).
Ward teaches a driving means (88) in the form of a fluid operated cylinder which reciprocates rod (88) and roll (74) for axially displacement. The axial shift occurs in cycles which continues during operation of the cutting section and results in penetration of the cutting rules occurring at laterally disposed locations (Col. 5, lines 14-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Schnell with a fluid-operated cylinder drive means to provide continuous rotation to the support (during perforation of the web) as taught by Ward to penetrate the blade at laterally disposed locations (Col. 5, lines 14-40), which allows for consistent clean cuts. 
In re claim 2, Schnell teaches wherein the base (12, Schnell) comprises a cylindrical base having a base longitudinal axis, wherein the base rotates about the base longitudinal axis.
In re claim 3, wherein the support (11, Schnell) is moveable with respect to the base (12, Schnell).
Note, the support (11) rotates and translates with respect to the base (12, Schnell).
In re claim 4, wherein the base (12, Schnell) is moveable with respect to the support (11, Schnell).
In re claim 5, wherein the driving means (19, Schnell) is associated with the support (11, Schnell).
In re claim 6, wherein the counter component (13b) comprises an anvil (13a).
In re claim 7, wherein the driving means comprises a linear actuator (Para 0016, Schnell, see translation).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell in view of Alalu and in further view of Ward, as applied to the above claims, and in further view of US Patent Application No. 20150298340 to Baggot et al.
Regarding claim 8, modified Schnell teaches a counter component (13b) mounted on a cylindrical base at an angle with respect to a base longitudinal axis, but does not teach the counter component is helically mounted at an angle from 2 to 20 degrees with respect to the base longitudinal axis.
Baggott teaches a counter component (32) having a plurality of helically mounted counter components (34) at an angle from about 2 to about 10 degrees, which is within the range of 2 to 20 degrees, with respect to the base longitudinal axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to angle the counter component of modified Schnell at a helix angle (with respect to the longitudinal axis) as taught by Baggott which maintains the blade contact with the counter component at a single point to eliminate vibrations (Para 0036) and maintain clean web severance. 
In re claim 9, Schnell teaches wherein the base (12, Schnell) comprises a cylindrical base having a base longitudinal axis, wherein the base rotates about the base longitudinal axis.
In re claim 10, wherein the support (11, Schnell) is moveable with respect to the base (12, Schnell).
Note, the support (11) rotates and translates with respect to the base (12, Schnell).
In re claim 11, wherein the base (12, Schnell) is moveable with respect to the support (11, Schnell).
In re claim 12, wherein the driving means (19, Schnell) is associated with the support (11, Schnell).
In re claim 13, wherein the counter component (13b) comprises an anvil (13a).
In re claim 14, wherein the driving means comprises a linear actuator (Para 0016, Schnell, see translation).
Regarding claim 15, modified Schnell teaches a counter component (13b) mounted on a cylindrical base at an angle with respect to a base longitudinal axis, but does not teach the counter component is helically mounted at an angle from 4 to 8 degrees with respect to the base longitudinal axis.
Baggott teaches a counter component (32) having a plurality of helically mounted counter components (34) at an angle from about 2 to about 10 and specifically from about 4 to about 7 degrees, with respect to the base longitudinal axis (Para 0036). The claimed range of 4 to 8 to degrees is within the range set forth by Baggott. 
See motivation on Pg 4, above.
In re claim 16, Schnell teaches wherein the base (12, Schnell) comprises a cylindrical base having a base longitudinal axis, wherein the base rotates about the base longitudinal axis.
In re claim 17, wherein the driving means (19, Schnell) is associated with the support (11, Schnell).
In re claim 18, wherein the driving means is associated with the base.
Note, claim 1 has set forth that the driving means is associated with one of the base and support. In other words, the structures in which the driving means are associated with are in the alternative. The examiner has examined the limitation to the driving means being associated with the support and not the base.
In re claim 19, wherein the counter component (13b) comprises an anvil (13a).
In re claim 20, wherein the driving means comprises a linear actuator (Para 0016, Schnell, see translation).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schnell in view of Alalu and in further view of Ward, as applied to the above claims, and in further view of DE102007062936 to Goebel.
Regarding claim 21, Schnell teaches the driving means (19) is associated with the support (11), but does not teach the driving means is associated with both the support and the base to reciprocally shift both the support and the base during perforation of the web.
Goebel teaches that is it known in the art of rotary cylinders to axially adjust the cutting and/or counter-roller (Para 0008, 0019,0031). This permits an optimal force or distance between the cutting and counter roller to be set more quickly and precisely and reduces wear during cutting (Para 0008). It also is advantageous in that the cutting and counter rollers run without contact and wear does not occur or hardly occurs (Para 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to axially shift both the support and the base during operation as taught by Goebel to permit an optimal force or distance between the cutting and counter roller for quick and precise setting and to reduce wear during cutting (Para 0008). It also is advantageous in that the cutting and counter rollers run without contact and wear does not occur or hardly occurs (Para 0016). One having ordinary skill in the art would recognize that axially shifting both the base and support would require merely providing the base and/or support with an actuator, which is merely a duplication of working essential parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,960,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 on the instant application is merely broader in scope than all that is recited in claim 1 of the ‘566 patent. That is, claim 1 is anticipated by claim 1 of the patent ‘566. Once applicant has receive a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 210 (fed. Cir. 1993)). Claims 1-20 of the instant application are anticipated by claims 2-20 of the ‘566 patent, by the same reasoning.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,293,510. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 on the instant application is merely broader in scope than all that is recited in claim 1 of the ‘510 patent. That is, claim 1 is anticipated by claim 1 of the patent ‘510. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 210 (fed. Cir. 1993)). Claims 2-20 of the instant application are anticipated by claims 1-14 of the ‘566 patent, by the same reasoning.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724